Citation Nr: 1142047	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  00-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for lumbosacral strain including as secondary to a service connected right knee disability. 

2.  Entitlement to service connection for lumbosacral strain including as secondary to a service connected right knee disability. 

3.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for a left knee disorder including as secondary to a service connected right knee disability.

4.  Entitlement to for service connection for a left knee disorder including as secondary to a service connected right knee disability. 

5. Whether new and material evidence has been received to reopen a final disallowed claim for service connection for defective vision including as secondary to a traumatic brain injury.  

6.  Entitlement to service connection for defective vision including as secondary to a traumatic brain injury.  

7.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2000 substantive appeal, the Veteran requested a hearing before the Board sitting in Washington, D.C.  The Veteran did not appear for a hearing scheduled in September 2011 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2011).   

The issue of entitlement to a total rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  In August 1988 and December 1988, the RO denied service connection for back and left knee disorders respectively.  In June 1990, the Board denied service connection for back and left knee disorders, and the decision became final.  

2.  In August 1996, the RO denied service connection for problems with eyesight associated with seizure-like episodes.  The Veteran did not express timely disagreement, and the decision became final.  

3.  Since the June 1990 Board decision denying service connection for left knee and back disorders, and the August 1996 RO decision denying service connection for problems with eyesight with seizure-like episodes, evidence has been received that is new, not cumulative, bears directly and substantially upon each specific matter under consideration.  Such evidence, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of each of the claims.  

4.  Lumbosacral strain and degenerative disc disease first manifested more than one year after service and they are not related to any aspect of service or caused or aggravated by a service connected right knee disorder.  

5.  A left knee disorder, identified as patellofemoral syndrome and chondromalacia of the left knee, first manifested more than one year after service and is not related to any aspect of service or caused or aggravated by a service connected right knee disorder.  

6.  Defective vision is manifested by light sensitivity and occasional blurring and "diagonal rain" sensations that are contemplated in the rating for service-connected residuals of a traumatic brain injury.  There is no credible medical evidence of chronic vision impairment.  



CONCLUSIONS OF LAW

1,   New and material evidence has been received to reopen a final disallowed claim for service connection for lumbosacral strain.  38 U.S.C.A. §§ 5108, 7104 (West 2002); § 38 C.F.R. 3.156 (1999); §§ 3.104, 20.302 (2011).

2.  The criteria for service connection for lumbosacral strain and degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3.  New and material evidence has been received to reopen a final disallowed claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); § 38 C.F.R. 3.156 (1999); 38 C.F.R. §§ 3.104, 20.302 (2011).

4.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

5.  New and material evidence has been received to reopen a final disallowed claim for service connection for defective vision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); § 38 C.F.R. 3.156 (1999); 38 C.F.R. §§ 3.104, 20.302 (2011).

6.  The criteria for service connection for defective vision have not been met.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.75-4.79, 4.124a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO received the Veteran's petition to reopen claims for service connection for lumbosacral strain, a left knee disorder, and defective vision in November 1997, January 1999, and August 1997 respectively prior to the enactment of notice requirements in November 2000.  The RO reopened the claims and adjudicated them on the merits.  As the Board will also grant the petition to reopen the claims, any notice error with respect to reopening a final disallowed claim is not prejudicial.  In a July 2000 statement of the case, the RO provided the criteria to substantiate service connection except that there was no information on the criteria for assignment of a rating or effective date.  However, the Board concludes that such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  In an August 2000 substantive appeal, the Veteran provided statements relevant to his disorders, their onset, and relationship to service or to other service connected disorders.  In March 2001, after the enactment of the notice requirements, the RO provided correspondence that described VA's and the Veteran's respective responsibilities to obtain relevant evidence, and the Veteran submitted or identified additional evidence throughout the remainder of the period covered by this appeal.  The Board concludes that the Veteran demonstrated actual knowledge of the criteria for service connection.  

In December 1998, the RO provided adequate notice of the criteria for a TDIU and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps as a tractor and heavy vehicle operator.  He contends that his lumbar spine and left knee disorders are secondary to a service-connected right knee disorder.  He contends that he experiences defective vision as a residual of a traumatic brain injury and that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Petitions to Reopen Final Disallowed Claims

In August 1988 and December 1988, the RO denied service connection for back and left knee disorders respectively.  The RO concluded from the evidence of record at that time that the Veteran did not have a current chronic back disorder and that a left knee disorder did not manifest in service and was not secondary to a right knee disorder.  On appeal in June 1990, the Board denied service connection for back and left knee disorders, and the decision became final.  38 U.S.C.A. § 7104. 

In August 1996, the RO denied an increased rating for service connected post-concussion syndrome and separate service connection for problems with eyesight associated with seizure-like episodes.  The RO noted that there was no credible evidence of a chronic vision defect.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105.  

The RO received the Veteran's petition to reopen the claim for service connection for eyesight problems in August 1997, for a back disorder in November 1997, and for a left knee disorder in January 1999.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to VA decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the last final disallowance of the claims by the Board in 1990 and by the RO in August 1996, the RO received the following evidence:  records of VA and private medical care including clinical examinations, imaging studies, and compensation and pension examinations of the left knee and lumbar spine, multiple psychiatric and neurological examinations for seizure-like episodes, and the Veteran's lay statement associating his disabilities with his right knee disability.  In May 2000, the RO reopened the claims but denied service connection on the merits.

The Board concludes that evidence has been received since 1990 and 1996 is new because it had not been previously considered.  The lay and medical evidence is material because it relates to diagnoses of then-current lumbar spine, left knee, and vision disorders and a possible relationship to another service-connected disability.  The new evidence is not cumulative, bears directly and substantially on the matter of service connection, and is so significant that it must be considered to fairly decide the claim.  Therefore, and to this extent only, the claims for service connection for a lumbar spine, left knee and vision disorders are reopened.  

Service Connection Claims

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Back Disorder

Service treatment records showed that the Veteran sought treatment in December 1979 for sore ribs after falling with a rock in his hands.  An examiner noted pain on inhalation but no tenderness to palpation.  He diagnosed badly bruised ribs and prescribed medication for pain and a wrap for rib stability.  There was no mention of back symptoms and no follow up examination.  In March 1981, the Veteran sustained head trauma while roughhousing during a hazing incident.  The Veteran did not report and clinicians did not note any back symptoms.  In July 1982, a military physician examiner noted that the Veteran had been on limited duty for two years because of a right knee disorder.  However, the Veteran reported that he was able to swim, run greater than one-half mile, and play nine innings of baseball.  The physician returned the Veteran to full duty.  In a December 1982 reenlistment physical examination, the Veteran did not report any back symptoms and the examiner noted no back abnormalities.  

Service treatment records also showed that the Veteran injured his right knee in the roughhousing incident in March 1981, while playing football in April 1981, and again in June 1981 after dropping a vehicle part on his knee.  The Veteran was diagnosed with patella femoral syndrome and chondromalacia of the right knee.  In August 1988, the RO granted service connection and a 10 percent rating for a right knee disability.  

After discharge from active duty in June 1983, the Veteran continued to receive military medical care as a dependent with some records through 1985 filed with his service treatment records.  In October 1983, the Veteran was treated for a thumb injury incurred while playing football.  

Records of private orthopedic care in January and February 1987 were silent for any back symptoms.  In April 1988, the RO received the Veteran's claim for service connection for a back disorder secondary to disorders of his knees and shoulder.  In August 1988, a VA physician noted the Veteran's reports of working as a truck driver and having difficulty lifting with his knees which caused additional strain on his back and shoulders.  On examination, there was no back tenderness.  Flexion was slightly limited but not in any other directions.  An X-ray of the lumbar spine was normal.  The physician diagnosed chronic lumbosacral strain.   The same month, the RO denied service connection for a back disorder. 

In September 1988, a VA clinician noted the Veteran's report of back pain since July 1988 after he unloaded 48,000 pounds from a truck.  After one week of rest, he continued to work on loading and offloading trucks until November 1988.

In December 1988, the Veteran's private orthopedic physician noted on a form letter that the Veteran was totally disabled for the next year but did not indicate the nature of the disability.  VA outpatient records showed continued symptoms of low back pain, and the Veteran was hospitalized at a VA facility in May 1989 for further investigation.  The attending physician noted the Veteran's report that his back pain started in July 1988, one week after unloading a truck.  After a five day course of pelvic traction, the Veteran reported that his back pain was considerably improved.  The attending physician diagnosed "low back pain, etiology possible degenerative disc disease."  There was no notation regarding any imaging studies. 

In June 1990, the Board denied service connection for a chronic back disorder because it did not manifest until several years after service.  The Board did not address service connection secondary to a service-connected right knee disorder.  
 
In November 1992, a VA X-ray of the lumbar spine was normal but the Veteran continued to report back symptoms including a pressure point on the right side that caused a loss of use of his right leg for several days.  In March 1994, a VA physician noted the Veteran's report that he continued to work as a truck driver but experienced increasing back pressure and pain.  The Veteran reported that he injured his back in service in 1979 while lifting rocks for a garden.  On examination, the physician noted a limited range of motion but no spasm and X-rays did not show post-traumatic osteoarthritic changes.  The physician diagnosed a contusion of the lumbar spine by history, but concluded that the lumbosacral pain was not related to the right knee disability.  In April 1994, the RO denied service connection for a back disorder secondary to the service-connected right knee disability.  The RO noted that a back injury, if any, in 1979 would have preceded the right knee injury in 1981.  A VA magnetic resonance image of the lumbar spine obtained in November 1994 was normal.  

The RO received the Veteran's petition to reopen the claim in November 1997.  The Veteran reported experiencing an exacerbation of back pain with radiation to the right leg while sitting in a VA dentist's chair.  He was taken to the facility's emergency room for evaluation but a diagnosis was not noted. 

In January 1999, a physician examined the Veteran for the Social Security Administration (SSA).  The physician noted the Veteran's report of a back injury lifting heavy objects in 1989 while in the Marine Corps.  The physician diagnosed a stable low back injury with no specific comment on the etiology.  In a resume submitted to SSA, the Veteran noted that he worked continuously from 1983 to 1997 as a truck driver, carpenter and project superintendent, and customer service representative.  He noted that he worked as a civilian vehicle driver on a Marine Corps base from 1989 to 1992.   He sought work in May and June 1997 but noted that he could only perform light construction work with limited driving due to pain and cognitive deficits.   SSA granted disability benefits for disorders other than the lumbar spine.  

In November 2001, a VA contract physician noted a review of the claims file and accurately summarized the history of symptoms and treatment including the 1989 traction and Veteran's report of back pain for one week following the unloading of a truck.  However, at his examination, the Veteran reported that he injured his back in service at some time between 1988 and 1993 and experienced sharp pain and stiffness for the past eight years. The Veteran reported that he worked as a carpenter, designer, and truck driver until 1995 or 1996.  On examination, the physician noted a limited range of motion of the lumbar spine with pain, muscle spasms, and a trigger point that initiated radiating pain to the right leg.  Concurrent X-rays showed minimal diffuse lumbar spondylosis with no evidence of injury.  The physician also evaluated the Veteran's bilateral knee symptoms and noted no constitutional arthritis.  Leg length, gait, and posture were normal with no limitation in walking or use of a support device.   The physician diagnosed lumbar spondylosis with lumbosacral strain and concluded that the disorder was not related to or aggravated by the service-connected right knee disability.   

In January 2004, the Veterans private physician noted that the Veteran had chronic back strain from knee problems.  She did not discuss any portions of the Veteran's history or provide any clinical records but concluded that the back disorder prevented heavy lifting, walking, moving and when considered with the residuals of a traumatic brain injury caused the Veteran to be unemployable.   

In September 2004, another VA contract physician noted a review of the claims file and the Veteran's report of lumbosacral strain for 19 years with severe radiating pain to the right leg.  The physician noted normal posture but a slow gait because of bilateral knee pain and braces.  The Veteran reported difficulty in rising from bed and difficulty bending, twisting, or sitting for an extended period of time.  On examination, there was limitation in motion with pain and muscle spasm.  A concurrent X-ray was normal.  However, the physician indicated that he did not refute the diagnosis of lumbosacral strain and degenerative disc disease.  He concluded that the right knee and lumbar spine disorder developed independently and that the lumbar spine disorder was not related to the service-connected right knee. 

The Board concludes that service connection for a back disorder, diagnosed as chronic lumbosacral strain and degenerative disc disease, is not warranted on either a direct basis or as secondary to a service-connected right knee disability.   

The Board concludes that the Veteran is competent to report on the events in and after service and on the nature and onset of his back symptoms.  The Veteran's description of his symptoms is credible as it has been generally accepted by his clinicians notwithstanding the absence of confirmation of spinal disease by imaging studies prior to 2001.  However, the Board concludes that the Veteran's reports of injuries in service are not credible because they are inconsistent with service and personnel records.  The Veteran was discharged from active duty in June 1983 so that reports of injuries in the Marine Corps after that time are not credible.  Military clinical records of the rock lifting injury in 1979 showed sore ribs but no complaints or diagnoses of a back injury.  No chronic back symptoms were reported by the Veteran or noted by the examiner on a December 1982 physical examination.  Although he experienced right knee pain, the Veteran continued his service and participated in athletic activities including baseball and football.  The first manifestations of back pain reported by the Veteran to VA and to his clinicians in April 1988 and August 1988 respectively referred to the onset of back pain while offloading trucks, including a specific reference to an event in July 1988, many years after service.  In a final decision in June 1990, the Board denied service connection on a direct basis based on the evidence of record at that time.  

Private and VA records since that date showed that the Veteran was diagnosed with degenerative disc disease in 2001.  The Veteran contends that his chronic lumbosacral strain and disc disease are secondary to his right knee disorder.  The Board concludes that the Veteran is not competent to determine the origin of his spinal disease as this evaluation requires medical expertise.  The Board places greatest probative weight on the opinions of the two contract physicians in 2001 and 2004 who reviewed the claims file and the Veteran's reported history and concluded that the spine and right knee disorders developed independently and were not related.  Neither physician provided a separate detailed rationale.  However, both noted clinical observations including normal posture and gait.  One physician noted the absence of a need for support devices and the other physician noted that the gait was slow because of braces on both knees but did not note unbalanced weight bearing.  Both expressed their conclusions in the context of an absence of clinical indications to suggest imbalance, weight shifting, or poor posture to show a secondary causal or aggravating relationship to the right knee.  The only contrary opinion of record was the private physician's brief statement in January 2004 that the back strain was "from knee problems."  The Board places less probative weight on the conclusion because it was provided with no rationale and was unsupported with any clinical observations or a discussion of the history.    

The weight of the credible and probative evidence demonstrates that the Veteran's current chronic lumbar strain degenerative disc disease first manifested greater than one year after service and is not related to his active service or secondary to a service-connected right knee disability.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left Knee Disorder

The Board refers to the service treatment records for injuries to the right knee discussed above.  In June 1983, the Veteran sought treatment for right and left knee pain, the latter experienced for three weeks.  The clinician noted some swelling, diagnosed chondromalacia patella, and prescribed anti-inflammatory medication.  One week later, the clinician noted that the symptoms were much improved and concluded that the chondromalacia was resolving.   The Veteran was discharged from active duty one week later.  

In October 1983, the Veteran sustained an unrelated injury while playing football.  
In June 1985, a military clinician noted the Veteran's report of "bad" chondromalacia in both knees for the previous one and one-half years and that he was advised to have surgery which he declined.  The clinician noted no signs of chondromalacia but that the shoe wear and walking pattern suggested extremely tight heel cords.  The clinician prescribed stretching exercises.  In January 1987, a private orthopedic physician noted the Veteran's report of a diagnosis of chondromalacia in service and his current intolerance of non-steroidal anti-inflammatory medications.  The Veteran reported that he recently twisted his left knee at work.  On examination there was slight tenderness along the patella tendon but no swelling, effusion, or laxity and a negative McMurray sign.  X-ray of the left knee showed an osteochondroma on the femur, but the knee itself was negative.  The physician did not mention any history of knee surgery.  The physician prescribed a patella tendon band for the right knee, and if effective, would also prescribe the same band for the left knee.  In February 1987, the physician noted that the knees were improved.  

In August 1988, a VA physician noted the Veteran's reports of bilateral knee problems starting in 1980 while he was playing football.  He reported that he underwent an arthroscopic procedure on both knees in 1984.  Although the Veteran's military dependent treatment records are silent for any knee surgeries, the examining physician noted three small scars secondary to arthroscopy.  On examination, the physician noted a slightly decreased range of motion but no tenderness, laxity, or effusion.  X-rays showed the osteochondroma on the distal third of the left femur, but the left knee was unremarkable.   In September 1988, a VA outpatient examiner noted the Veteran's report of left knee pain for the previous three years and no history of surgery.  In December 1988, the RO denied service connection for a left knee disorder, noting that the symptoms at the end of service were resolving and that symptoms in June 1985 were attributed to heel cords.  In June 1990, the Board denied service connection for a left knee disorder noting that a chronic chondromalacia of the patella was not diagnosed until 1988, several years after service.  

Subsequent VA outpatient records showed that the Veteran continued to experience left knee pain.  In May 1993, the Veteran sought treatment after his right knee gave way and he fell taking his weight on his left knee.  An examiner noted an abrasion but no swelling or reduction in range of motion.   The Veteran underwent a VA arthroscopic procedure in October 1993.  In March 1994, a VA physician noted the Veteran's report that he continued to experience left knee pain and that the knee "gave-out" since the surgery.  The Veteran reported that he injured his left knee while falling with a rock in his hand in 1979.  On examination, the physician noted a limited range of motion but no ligament deficits.  X-rays showed no post-traumatic osteoarthritic changes of the left knee.  The physician concluded that patellofemoral syndrome of the left knee was not related to the right knee because the contended left knee injury occurred prior to the right knee injury in 1980.  

In January 2001, a physician evaluated the Veteran's bilateral knees for the SSA noting the Veteran's report of knee pain and swelling.  On examination, the physician noted no joint pain, swelling, tenderness, or limitation of motion.  The physician diagnosed "knee condition, stable" with no further comments.  SSA granted disability benefits for disorders other than for the left knee.  

In November 2001, a VA contract physician noted a review of the claims file and the Veteran's report of left knee pain for the previous eight years and current symptoms of swelling, pain, stiffness, instability, and lack of endurance.  Although the physician noted service treatment record entries of bilateral chondromalacia in 1981 and 1983, the entries in 1981 referred only to the right knee.  On examination, the physician noted normal posture, gait, no abnormal shoe wear, and no limitation of walking endurance or the need for support devices.  There was a full range of motion of the left knee but with pain near the end of the range.  X-rays showed the osteochondroma of the shaft of the femur but normal articulating surfaces of the left knee.  The physician diagnosed left knee strain and concluded that there was no causal or aggravating relationship of the left knee to the right knee.  

In September 2004, another VA contract physician noted a review of the claims file and the Veteran's report of chondromalacia of the left knee since 1985 caused by overuse on forced marches and other activities in service.  The Veteran reported left knee pain, stiffness, and giving-way.  On examination, the physician noted a normal posture but slow gait caused by knee pain and the use of knee braces on both knees.  There was a full range of motion of both knees with pain near the end of the range, more restrictive on the left.  Concurrent X-rays showed no acute fractures, dislocations, or destructive lesions.  Articulating margins were normal with no effusion.  The imaging evaluator noted a normal left knee but the examiner diagnosed osteoarthritis.  He concluded that the left knee disorder developed independently from the right knee and they were not in any way related.  

In August 2006 and February 2009, VA physicians performed comprehensive examinations to evaluate residuals of trauma to the head.  Both physicians noted a normal posture and gait with no use of support devices or limitation in range of motion of the knees.  However, neither physician obtained imaging studies or provided a specific knee diagnosis.  

The Board concludes that service connection for a left knee disorder, diagnosed as patellofemoral syndrome, chondromalacia patella, and left knee arthritis, is not warranted on either a direct basis or as secondary to a service-connected right knee disability.   

The Board concludes that the Veteran is competent to report on the events in and after service and on the nature and onset of his left knee symptoms.  The Veteran's description of his symptoms is credible as it has been generally accepted by his clinicians notwithstanding the absence of confirmation of arthritis or other articular deficits by imaging studies.  However, the Board concludes that the Veteran's reports of left knee injuries in service are not credible because they are inconsistent with service and personnel records.  The Veteran was discharged from active duty in June 1983 so that reports of injuries in the Marine Corps after that time are not credible.  Military clinical records of the rock lifting injury in 1979 showed sore ribs but no complaints or diagnoses of a knee injury.  No chronic left knee symptoms were reported by the Veteran or noted by the examiner on a December 1982 physical examination.  Although he experienced right knee pain, the Veteran continued his service and participated in athletic activities including baseball and football.  Other than one treatment encounter just prior to discharge for left knee pain that was noted by the examiner as resolving, the first manifestations of chronic left knee pain reported by the Veteran to VA and to his clinicians was not earlier than 1985 more than one year after service.  In a final decision in June 1990, the Board denied service connection on a direct basis based on the evidence of record at that time.  

The Veteran contends that his chronic left knee chondromalacia is secondary to his right knee disorder.  On occasion, the Veteran reported that his right knee gave out causing him to fall on the left knee.  However, he also reported that his left knee gave out.  None of the examiners noted any indications of ligament instability of either knee or that he was favoring the right knee by putting more weight and wear on the left.  The Board concludes that the Veteran is not competent to determine the origin of his knee disorder as this evaluation requires medical expertise.  The Board places greatest probative weight on the opinions of the two contract physicians in 2001 and 2004 who reviewed the claims file and the Veteran's reported history and concluded that the left and right knee disorders developed independently and had no causal or aggravating relationship.  Neither physician provided a separate detailed rationale.  However, the physician in 2001 noted clinical observations including normal posture, gait, and the absence of a need for support devices.  The physician in 2004 noted a normal posture and did not observe abnormal weight shifting.  A slow gait was noted because of the use of knee braces on both knees.   The physicians expressed their conclusions in the context of a lack of clinical information to suggest a secondary causal or aggravating relationship.  There is no contrary opinion of record.   

The weight of the credible and probative evidence demonstrates that the Veteran's current left patellofemoral syndrome or chondromalacia first manifested greater than one year after service and is not related to his active service or secondary to a service-connected right knee disability.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Defective Vision 

Service treatment records showed that the Veteran was treated on six occasions starting in October 1979 for symptoms of itching, burning, and watering eyes with photophobia.  Clinicians diagnosed conjunctivitis, blepharitis, and seborrheic dermatitis of the eye lid margins.  After the head trauma during the hazing incident in March 1981, a clinician noted no abnormal vision symptoms.  In a follow up examination two days later, a clinician noted the Veteran's reports of some vision blurring upon rising in the morning.  The attending physician diagnosed post-concussion syndrome.  On one additional occasion in March 1983, the Veteran was stricken by broken windshield glass, but no injury was incurred to the eyes.  Throughout active service including on a December 1982 reenlistment examination, the Veteran's visual acuity was 20/20 uncorrected.  No organic eye or vision symptoms were reported by the Veteran or noted by the examiner.  

In August 1988, a VA physician noted the Veteran's reports of recurring headaches since the head trauma in 1981.  The headaches occurred in temperature extremes, with too little or too much sleep, and when under general stress.  During the episodes, the Veteran experienced photophobia and on one occasion a partial loss of peripheral vision.  The same month, the RO granted service connection for post-concussion syndrome with headaches under Diagnostic Code 8045 for residuals of brain trauma.  

In October 1988, a VA clinician noted the Veteran's report of having lost vision in his right eye for 15 minutes during a headache episode.  From August 1989 to August 1991, the Veteran and his spouse received counseling services.  In July 1990, a private social worker noted the Veteran's reports of small seizures that interrupted concentration, but there were no reports of vision disturbances. 

In August 1994, a VA primary care physician noted the Veteran's report of another head injury three weeks earlier followed by blackout episodes.  The physician noted on examination that the Veteran had diplopia in near vision because his eyes failed to converge.  The physician did not record information to suggest that he performed a detailed vision examination.  In October 1994, a private optometrist noted the Veteran's report of the head trauma in 1981 and a second injury in June 1994 when he "hit head with steel."  The Veteran reported that he had double vision and focus problems.  The optometrist no loss of peripheral vision and prescribed a mild refractive correction to achieve 20/20 vision with no prism correction for double vision.   

In March 1996, the Veteran was admitted to a VA hospital to investigate recurrent "spells" in which he appeared to be staring with twitching of facial muscles, fist clenching, and shaking of the lower extremities.  The Veteran reported that the episodes first manifested in 1994 and continued after another closed head injury in 1995.  The Veteran reported that he occasionally experienced vision blurring and loss of control of the right eye during an episode.  After clinical workup including normal electroencephalograms, the attending physician concluded that the episodes were not epileptic seizures but rather pseudo-seizures.  The Veteran was referred for psychiatric examinations in which examiners diagnosed depression, alcohol dependence, pedophilia, and personality disorder.  Starting at this place in the file, the Board will discuss only the lay and medical evidence pertaining specifically to vision symptoms.   The course of examination and diagnoses of the pseudo-seizures and mental health disorders is discussed further below. 

In November 2001, a VA contract physician performed a vision examination.  The physician noted the Veteran's report of the head trauma in 1981 and that he had difficulty focusing and experienced "diagonal rain" falling in his vision since that event.  The Veteran denied any diplopia.  On examination, vision was 20/20 without correction with no organic eye disorders and normal field and peripheral vision.  The physician diagnosed presbyopia, an age-related disorder.  

The Veteran continued outpatient treatment for recurrent "spells" and underwent detailed examinations in August 2005, August 2006, February 2009 and may and June 2010.  The examinations included neurologic and psychiatric assessments.  The Veteran was advised not to operate a vehicle because of the spells.  However, in January 2009, the Veteran reported to a VA contract psychologist that he maintained a driver's license and drove while accompanied by his spouse.  The Veteran also reported that he incurred another head injury in 2008 while working on a vehicle.  The psychologist noted no visual spatial defects.  There is no evidence of vision deficits other than as part of a pseudo-seizure or headache episode.  In February 2009, a VA physician evaluated the service-connected post-concussion syndrome.   The Veteran reported hypersensitivity to light during a headache or pseudo-seizure but no other visual disturbances.  On examination, the physician noted no organic eye deficits and attributed the vision-related symptoms to residuals of the traumatic brain injury.  

In October 2009, the RO granted an increased rating of 40 percent for residuals of a traumatic brain injury (previously characterized as post-concussion syndrome) under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under these criteria, subjective symptoms including sensitivity to light or visual disturbances may be rated under this Code or under diagnostic codes provided for visual acuity and organic eye diseases.  The Veteran did not express disagreement with this rating decision.  

In May 2010, a VA physician noted the Veteran's reports of spells occurring several times per day.  The Veteran reported only sensitivity to light but no other vision-related symptoms.  The physician measured uncorrected vision as 20/20.  

In June 2010, the VA contract psychologist examined the Veteran again and evaluated the specific criteria for residuals of a traumatic brain injury set forth in Diagnostic Code 8045.  On examination, the psychologist concluded that the Veteran had mild visual spatial disorientation as he reported getting lost in unfamiliar surroundings.  However, the impairment was not the result of reduced visual acuity.  During a headache or pseudo-seizure episode, the Veteran reported hypersensitivity to light but no other visual disturbances.  

The Board concludes that separate service connection for defective vision is not warranted.  The Veteran is both competent to report his perceived vision symptoms and some but not all of his reports are credible as they have been accepted by many clinicians and examiners.  The Veteran reported disturbances during headache or pseudo-seizure episodes such as light sensitivity, blurred vision, "falling rain," and occasional loss of peripheral vision.  These symptoms were acknowledged by examiners who concluded that they were associated with traumatic brain injury.  Subjective symptoms including vision disturbances are contemplated in Diagnostic Code 8045 and are rated on a scale relevant to the degree of impairment of work and activities.  This rating is not on appeal.  

The Veteran also reported changes in his visual acuity and diplopia.  The Board concludes that his reports of these symptoms are not credible as they were not confirmed in clinical vision testing.  The Veteran was diagnosed with age-related presbyopia and requires only very mild refractive correction.  There was no measured loss of field of view or diplopia.  Moreover, other than during a pseudo-seizure episode, the Veteran is able to drive and engage in some activities in the home including vehicle repairs.  Therefore, separate service connection and a rating for visual impairment under 38 C.F.R. § 4.75 - 4.79 is not warranted.   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a final disallowed claim for service connection for lumbosacral strain is granted. 

Service connection for lumbosacral strain is denied. 

The petition to reopen a final disallowed claim for service connection for a left knee disorder is granted. 

Service connection for a left knee disorder is denied. 

The petition to reopen a final disallowed claim for service connection for defective vision is granted. 

Service connection for defective vision is denied. 




REMAND

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran has the following service connected disabilities: traumatic brain injury, rated as 10 percent disabling prior to November 2008 and 40 percent disabling thereafter; patellofemoral syndrome of the right knee, rated as 10 percent disabling; peptic ulcer disease, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  During the period covered by this appeal, the total combined rating was 30 percent prior to November 2008 and 60 percent thereafter.  The Veteran has been diagnosed with multiple psychiatric disorders that are not service-connected.  As the Veteran has one service-connected disability rated as 40 percent disabling for a portion of the period of appeal but the combined rating is less than 70 percent, the statutory criteria for TDIU have not been met.  None of the individual disability ratings are on appeal. 

Nevertheless, the Veteran has been examined on multiple occasions for symptoms occurring during pseudo-seizures.  Some examiners determined that the symptoms were residuals of a service-connected traumatic brain injury.  A private physician in January 2004 and a VA physician in May 2011 concluded that the Veteran was not capable of employment because of the residuals of the traumatic brain injury but provided little rationale.  Other examiners found that these residuals were not as significant as those associated with several psychiatric disorders.  The Social Security Administration granted disability benefits finding that the Veteran's psychiatric disabilities precluded employment.   

The Board may not award a TDIU under § 4.16(b) in the first instance but must submit the matter to the Director of the Compensation and Pension Service.  See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU under § 4.16(b) in the first instance because it has no power to do so).  Although the Board may not award benefits under § 4.16(b) in the first instance, it may adjudicate whether a referral to the appropriate officials is warranted.  Floyd, 9 Vet. App. at 95. 

The Board concludes that the record has sufficiently raised the possibility of exceptional circumstances associated with the Veteran's service-connected disabilities, especially the residuals of traumatic brain injury, to warrant referral to the Director, Compensation and Pension Service, for review of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of a total rating based on individual unemployability on an extraschedular basis to the Director, Compensation and Pension Service.  

2.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a total rating based on individual unemployability   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


